FILED
                             NOT FOR PUBLICATION                            JUN 27 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHONGMIN GE,                                     Nos. 06-74522
                                                      07-70182
               Petitioner,
                                                 Agency No. A095-881-145
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.




                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       In these consolidated petitions for review, Chongmin Ge, a native and

citizen of China, petitions for review of the Board of Immigration Appeals’

(“BIA”) order dismissing her appeal from an immigration judge’s (“IJ”) decision

denying her application for asylum and withholding of removal (No. 06-74522),

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and the BIA’s denial of her motion to reopen (No. 07-70182). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence findings of

fact, Li v. Holder, 559 F.3d 1096, 1102 (9th Cir. 2009), and for abuse of discretion

the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.

2003). We grant the petition for review in No. 06-74522, and remand. We dismiss

the petition for review in No. 07-70182.

      Because Ge submitted documentation of her identity, her failure to present

an original passport does not support an adverse credibility determination, Gui v.

INS, 280 F.3d 1217, 1227 (9th Cir. 2002), and Ge provided a reasonable

explanation for her failure to provide an original passport, see Soto-Olarte v.

Holder, 555 F.3d 1089, 1091-92 (9th Cir. 2009). In addition, the IJ engaged in

improper speculation and conjecture regarding Ge’s knowledge and practice of

Christianity, and whether Ge should have attended church in Russia. See Bandari

v. INS, 227 F.3d 1160, 1167 (9th Cir. 2000). And, although the IJ found that Ge’s

testimony appeared rehearsed, the IJ did not specifically and cogently refer to any

non-verbal aspect of Ge’s demeanor. See Arulampalam v. Ashcroft, 353 F.3d 679,

686 (9th Cir. 2003). Further, any inconsistencies regarding the arrest warrant, or

between Ge’s testimony and Pastor Hung’s testimony, were minor and did not

relate to the heart of Ge’s claim of persecution. See Li, 559 F.3d at 1104. Finally,


                                           2                                      06-74522
because none of the IJ’s adverse credibility findings are supported, Ge was not

required to provide corroboration. See Kaur v. Ashcroft, 379 F.3d 876, 890 (9th

Cir. 2004). Thus, the IJ’s adverse credibility determination is not supported by

substantial evidence. See Li, 559 F.3d at 1103-07.

      Accordingly, we grant the petition for review in No. 06-74522 and remand

Ge’s asylum and withholding of removal claims to the BIA on an open record for

further proceedings consistent with this disposition. See INS v. Ventura, 537 U.S.

12, 16-18 (2002) (per curiam); see also Soto-Olarte, 555 F.3d at 1093-96 (9th Cir.

2009). In light of our disposition, we need not reach Ge’s challenge to the BIA’s

denial of her motion to reopen or her due process contention, and we dismiss the

petition for review in No. 07-70182. On remand, the agency shall review all issues

the parties have raised, including the evidence submitted with Ge’s motion to

reopen.

      No. 06-74522: PETITION FOR REVIEW GRANTED; REMANDED.

      No. 07-70182: PETITION FOR REVIEW DISMISSED.




                                          3                                     06-74522